Title: Wednesday 15th.
From: Adams, John Quincy
To: 


       This morning at 5 o clock the Consul’s servant came and wak’d us up. We dress’d and drank a cup of Chocolat. After breakfast the Consul came and told us he was ready. We then went down to the wharf and went on board a boat to cross over the other Side of the bason. When we arrived the Muletiers were not quite ready but we soon got ready, and then we sot out like so many Don Quixote’s and Sancho Pancha’s or Hudibras’s and Ralpho’s. We were eleven in Company and in this order. 1st the Consul. 2d My Pappa. 3d Mr. Dana. 4th Mr. Allen. 5th Mr. Thaxter who made the front. 6th Mr. Sam Cooper Johonnot, 7th My Brother Charles and 8th Myself who made the centre. 9thly the Consuls servant. 10th Mr. Dana’s servant. 11nth and last the Muletier who brought up the rear. We past several bridges and amongst the rest one of a Mile long which they call devils bridge and another at which we din’d* which was call’d hogs bridge. Droll names for bridges I think? We also pass’d a river and a number of Prodigious high mountains. The ground is in General well cultivated. Corn, Turnips, and all other vegetables stand in the Ground. In the Month of December the Ground is cover’d all about with a sweet verdure and all appears like the Month of May. At about 7 o clock P.M. we arrived at Coronna and took our lodgings. A Gentleman told us that there was an American schooner here belonging to the Tracy’s in Newburyport. The city of Coronna appear’d to me to be better built and handsomer than that of Ferrol. The streets are larger, but I entered it in the night and therefore could not observe anything very well.
       *The French Consul provided our dinner and we were glad of it for we found nothing at all that was eatable at the tavern. He said that they found nothing in Spain but some of the Gentlemen asking for water. Ah? says he “as for water you may find enough of that in Spain.”
      